Title: 23d. Sunday.
From: Adams, John
To: 


       Waited in the Morning on Mr. Chaumont, agreed to go tomorrow Morning, on board the Sensible to make my Visit to the Commander.
       Went to the Lodging of Mr. Ingraham and Blodget. where about 8 or 10 Americans Breakfast every Morning and drink Punch every Evening.
       Took a Walk with Mr. Ingraham about the Town and then went and dined with Mr. Puchelberg. This is a modest and a decent German. He says there is no Protestant Church here. All is Levity, Legèrète. He says this Town is perdu. Amour, Jeu, et Vin, ruin all the Women. The Women drink Brandy like Water.
       He says that France is capable of nourishing 48, or 50 Millions of People, but it is not half cultivated. The People are light and lazy.
       At Bourdeaux there are 40,000 Protestants—but have no Church. The Workmen, Artisans &c. are Protestants.
       This Man has a Laugh and a Grin, and a Bow that are very particular. His Grin is good natured, his Laugh is complaisant, his Bow is aukward to the last degree.
       The Peasants in this Country are lazy, and no Wonder, for those who work the whole Year in planting Vines and in making Wine, are obliged to drink Water.
       There are many Protestants here, who ne croient pas rien. Ils sont Athee.
      